MILLIKEN, Justice.
This is an appeal from a judgment of the Jefferson Circuit Court dismissing the pe*600tition upon appellant’s (plaintiff below) failure to plead further after a general demurrer to the petition had been sustained.
The appellant had sought to enjoin the City of Louisville from annexing it pursuant to ordinances enacted for that purpose.
As to the annexation of territory incorporated after the enactment of an ordinance by Louisville proposing to annex the territory, see Pfeiffer v. City of Louisville, Ky., 240 S.W.2d 560, during the pendency of the present appeal.
As to the appellants’ other contention that subsequent ordinances of Louisville impliedly repealed the ordinance proposing to annex the territory now incorporated in the town of Seneca Village, see Engle v. City of Louisville, 312 Ky. 383, 227 S.W.2d 407, also decided after the filing of this action in the Jefferson Circuit Court.
The judgment is affirmed.